MEMORANDUM OPINION

No. 04-09-00041-CR

Shawn Ray KOESTER,
Appellant

v.
 
The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-3285
Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	April 15, 2009

DISMISSED
	On February 18, 2009, this court issued an order stating this appeal would be dismissed
pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
of appeal was made part of the appellate record within thirty days.  See Tex. R. App. P. 25.2(d), 37.1;
see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.--San Antonio 2003, order). 
Appellant did not file an amended certification.  The clerk's record does not contain a certification
that shows the defendant has the right of appeal; to the contrary, the trial court certification in the
record states "this criminal case is a plea-bargain case, and the defendant has NO right of appeal." 
The clerk's record contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk's
record supports the trial court's certification that defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d).

							PER CURIAM

DO NOT PUBLISH